EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendment to the Claims:
13. (Currently Amended) The non-transitory computer-readable storage
medium of claim 8, wherein the command indicates to activate or deactivate a device, and wherein the routing of the command signal causes the intended recipient device to activate or deactivate.

Reasons for Allowance
Claims 1, 2, 7-9, 13-15 and 24-33 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses determining a position of  a transmitter ultra-wideband (UWB) device relative to a group of devices in proximity to the transmitter UWB device, wherein the position is determined based on a UWB signal sent from the transmitter UWB device, wherein the group includes the smart streaming device and one or more other devices, other than the transmitter UWB device, connected to the smart streaming device, and wherein the position A) is based on the UWB signal received from the transmitter UWB device received by a first one of the devices in the group having UWB capability and B) indicates at which device in the group the transmitter UWB device is pointed, and based on the position of the transmitter UWB device, performing selective command routing comprising: identifying, based on the position, an intended recipient device, other than the first device, from among the group of devices, wherein the intended recipient device is the device at which the transmitter UWB device is pointed, selecting, by the first device functioning as an intermediary device other than the transmitter UWB device, a command signal corresponding to i) the intended recipient device and ii) a command initiated from the transmitter UWB device, and in response routing, by the intermediary device, the command signal to the intended recipient device.
Inter alia, independent claims 8 and 14 , wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426